Name: Commission Regulation (EC) NoÃ 2035/2006 of 21 December 2006 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2007 fishing year
 Type: Regulation
 Subject Matter: cooperation policy;  fisheries;  economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 414/72 COMMISSION REGULATION (EC) No 2035/2006 of 21 December 2006 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2007 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), Having regard to Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery products (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EC) No 939/2001 of 14 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of flat-rate aid for certain fishery products (3), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that aid may be granted for quantities of certain fresh products withdrawn from the market and either processed to stabilise them and stored or preserved. (2) The purpose of that aid is to give suitable encouragement to producers organisations to process or preserve products withdrawn from the market so that their destruction can be avoided. (3) The aid level should not be such as to disturb the balance of the market for the products in question or distort competition. (4) The aid level should not exceed the technical and financial costs associated with the operations essential to stabilising and storage recorded in the Community during the fishing year proceeding the year in question. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 For the 2007 fishing year, the amounts of the carry-over aid referred to in Article 23 of Regulation (EC) No 104/2000, and the amounts of the flat-rate aid referred to in Article 24(4) of that Regulation, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation amended by the 2003 Act of Accession. (2) OJ L 326, 22.12.2000, p. 34. (3) OJ L 132, 15.5.2001, p. 10. ANNEX 1. Amount of the carry-over aid for products listed in Annex I, points A and B and for sole (Solea spp.) listed in Annex I, point C to Regulation (EC) No 104/2000 Processing methods listed in Article 23 of Regulation (EC) No 104/2000 Aid (EUR/tonne) 1 2 I. Freezing and storage of whole products, gutted and with head, or cut-up products  Sardines of the species Sardina pilchardus 345  Other species 280 II. Filleting, freezing and storage 365 III. Salting and/or drying and storage of whole products, gutted and with head, or cut-up or filleted products 265 IV. Marinating and storage 245 2. Amount of the carry-over aid for the other products listed in Annex I, point C to Regulation (EC) No 104/2000 Processing and/or preservation methods listed in Article 23 of Regulation (EC) No 104/2000 Products Aid (EUR/tonne) 1 2 3 I. Freezing and storage Norway lobster Nephrops norvegicus 305 Norway lobster tails Nephrops norvegicus 230 II. Removing the head, freezing and storage Norway lobster Nephrops norvegicus 285 III. Cooking, freezing and storage Norway lobster Nephrops norvegicus 305 Edible crabs Cancer pagurus 230 IV. Pasteurisation and storage Edible crabs Cancer pagurus 365 V. Live storage in fixed tanks or cages Edible crabs Cancer pagurus 210 3. Amount of the flat-rate aid for products listed in Annex IV to Regulation (EC) No 104/2000 Processing methods Aid (EUR/tonne) I. Freezing and storage of whole products, gutted and with head, or cut-up products 280 II. Filleting, freezing and storage 365